Citation Nr: 0921768	
Decision Date: 06/10/09    Archive Date: 06/17/09

DOCKET NO.  07-04 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office (RO) Center in Fargo, North Dakota


THE ISSUES

1. Entitlement to service connection for a low back 
disability.

2. Entitlement to service connection for a neck disability.

3. Entitlement to service connection for a disability 
manifested by headaches, nausea, a stomach condition, dental 
problems and hair loss, claimed as due to exposure to 
radiation.

4. Entitlement to service connection for a respiratory 
disease, claimed as due to exposure to asbestos.

5. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder, claimed as a nervous condition and 
stress/anxiety/depression.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to June 
1972. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision of the 
RO in Fargo, North Dakota, which denied service connection 
for a low back condition; neck problems; headaches, nausea, a 
stomach condition, dental problems and hair loss; and 
respiratory problems.  The rating decision also declined to 
reopen a claim of service connection for a personality trait 
disorder (claimed as nervous condition and 
stress/anxiety/depression).  

The issue of service connection for a psychiatric disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1. There is no competent medical evidence establishing that 
the Veteran currently has a low back disability.  

2. There is no competent medical evidence establishing that 
the Veteran currently has a low back disability.  

3. There is no competent medical evidence establishing that 
the Veteran has disability manifested by headaches, nausea, a 
stomach condition, a dental condition and hair loss, due to 
exposure to ionizing radiation.  

4. There is no competent medical evidence establishing that 
the Veteran currently has a respiratory disease.  

5. An unappealed September 1972 rating decision denied the 
Veteran's claim of entitlement to service connection for a 
nervous condition.  

6. Additional evidence received since the September 1972 
decision is neither cumulative nor redundant and raises a 
reasonable possibility of substantiating the Veteran's claim 
of service connection for a psychiatric disorder.  


CONCLUSIONS OF LAW

1. A low back disability was not incurred in or aggravated by 
active military service, nor may arthritis be presumed to 
have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 
1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2008).

2. A neck disability was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2008).

3. A disability manifested by headaches, nausea, a stomach 
condition, a dental condition and hair loss was not incurred 
in or aggravated by active military service, nor may 
headaches be presumed to have been so incurred or aggravated.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.111 (2008).

4. A respiratory disease was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2008).

5. The September 1972 rating decision denying a petition to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2008).

6. New and material evidence to reopen the claim of 
entitlement to service connection for a psychiatric disorder 
has been received, and therefore, the claim is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The appellant must 
not assume that the Board has overlooked pieces of evidence 
that are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's service connection claims, VA 
has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II), the United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless. 

Prior to the initial adjudication of the Veteran's claims, 
letters dated in August 2005 and November 2005 fully 
satisfied the duty to notify provisions.  See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. 
at 187; Pelegrini II, 18 Vet. App. at 120-21.  The letters 
advised the Veteran of the information necessary to 
substantiate the claims, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence.  The Veteran was informed of the specific types of 
evidence he could submit, which would be pertinent to his 
claims, and advised to send any medical reports that he had.  
He was also told that it was still his responsibility to 
support the claims with appropriate evidence.  

For petitions to reopen previously denied claims for service 
connection, VCAA notice must define what qualifies as "new" 
and "material" evidence and describe what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The November 2005 letter fully satisfied this 
requirement.  The letter defined what qualifies as "new" and 
"material" evidence and described what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  

Since the Board has concluded that the preponderance of the 
evidence is against the claims for service connection, any 
questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records are in 
the file.  Private medical records identified by the Veteran 
have been obtained, to the extent possible.  In a November 
2005 statement, the Veteran indicated that any medical 
reports could be requested from the VA Medical Center (VAMC) 
in Fargo, North Dakota where he had been receiving medical 
care.  The RO attempted to retrieve records from the Fargo 
VAMC, St. Cloud VAMC, Minneapolis VAMC, Fort Meade VAMC and 
Sioux Falls VAMC, however the records were negative for 
treatment at all of these facilities.  It was also noted that 
there was no record of the Veteran's social security number 
in CAPRI/AMIE.  In addition, the Board notes that the Veteran 
was asked to fill out a Radiation Risk Activity Sheet to 
provide information about the nature of his claimed radiation 
exposure.  The Veteran did not return this form, but in his 
February 2007 VA Form 9, he described the circumstances under 
which he believed he was exposed to radiation in service.  
The Veteran has at no time referenced outstanding records 
that he wanted VA to obtain or that he felt were relevant to 
the claims.  The Board finds that the claims file contains 
all available evidence pertinent to the claims, as well as 
sufficient evidence to make a decision on the claims, and VA 
has fulfilled its duty to assist the Veteran in obtaining all 
outstanding records.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

The Board concludes an examination is not needed in this case 
because the only evidence indicating the Veteran currently 
has low back and neck disabilities, a disability manifested 
by headaches, nausea, a stomach condition, dental problems 
and hair loss, and a respiratory disease is his own lay 
statements.  Such evidence is insufficient to trigger VA's 
duty to provide an examination.  The Veteran has received 
private treatment records from the Physicians Clinic of 
Minnesota and MeritCare Clinic Bemidji and none of these 
records reflect complaints, treatment or diagnoses related to 
the claimed conditions.  As there is no medical evidence of a 
current disability with regard to any of the claimed 
conditions, the Board concludes that an examination is not 
necessary to the resolution of these claims.  

For the psychiatric disorder claim, the Board notes that in 
petitions to reopen, the duty to assist does not include an 
obligation to provide an examination or medical opinion.  See 
38 C.F.R. § 3.159(c).  Therefore, failure to provide an 
examination or opinion in this instance was not error.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).



II. Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there must be a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d).

Service connection may also be granted for a chronic disease, 
including arthritis or an organic disease of the nervous 
system, when it is manifested to a compensable degree within 
one year of separation from service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.307, 3.309 (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  He is not, however, 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because he does not have the requisite medical knowledge or 
training.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

a. Low back and neck disabilities 

The Veteran contends that he has a low back condition and 
neck problems as a result of lifting heavy objects in 
service.  For the following reasons, the Board concludes that 
service connection is not warranted.

The Board has reviewed that the evidence of record and finds 
that it fails to demonstrate the existence of current 
disabilities of the neck and low back.  As explained above, 
the Veteran has indicated that any medical reports can be 
requested from the VA Medical Center in Fargo, North Dakota.  
However, a search for these records returned a negative 
response.  The Veteran has not submitted any evidence or 
identified any other records showing that he currently has 
low back and neck disabilities.  The Board notes that the 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110; 
see Degmetich v. Brown, 104 F.3d 1328 (1997) (holding that 
Secretary's and Court's interpretation of sections 1110 and 
1131 of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary and therefore the decision based on that 
interpretation must be affirmed); see also Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v Derwinski, 
2 Vet. App. 141, 143 (1992).  Without medical evidence of 
current low back and neck disabilities, the Veteran's claims 
fail to meet the requirements of service connection.  See 
Hickson, supra.

In determining whether service connection is warranted, VA 
must determine whether the preponderance of the evidence 
supports or is against the claim.  In this case, the 
preponderance of the evidence is against the Veteran's claims 
of service connection for low back and neck disabilities, and 
the claims must be denied.  See 38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



b. Disability manifested by headaches, nausea, stomach 
condition, dental problems and hair loss

The Veteran also argues that he has headaches, nausea, 
stomach problems, dental problems and hair loss as a result 
of radiation exposure.  For the reasons that follow, the 
Board concludes that service connection is not warranted.

Service connection for conditions claimed to be due to 
exposure to ionizing radiation in service can be established 
in any of three different ways, which have been outlined by 
the Court.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); 
Rucker v. Brown, 10 Vet. App. 67, 71 (1997); see also Ramey 
v. Brown, 9 Vet. App. 40, 44 (1996), aff'd, 120 F.3d. 1239 
(Fed. Cir. 1997).  

First, the VA has identified certain diseases, including 
stomach cancer, that are presumed to be the result of 
radiation exposure.  Such a presumption, of course, must be 
based upon a finding that the veteran was, in fact, "a 
radiation-exposed veteran."  38 U.S.C.A. § 1112(c); 38 C.F.R. 
§ 3.309(d).  In applying this statutory presumption, there is 
no requirement for documenting the level of radiation 
exposure.  

Second, there are other radiogenic diseases which may be 
service connected directly under the special framework set 
forth in 38 C.F.R. § 3.311.  The list of radiogenic diseases, 
however, is not exclusive.  Other "radiogenic" diseases, such 
as any form of cancer, listed under 38 C.F.R. § 3.311(b)(2), 
as amended by 63 Fed. Reg. 50993-50995 (Sept. 24, 1998), 
found 5 years or more after service (for most of the listed 
diseases) in an ionizing radiation exposed veteran may also 
be service-connected if the VA Under Secretary for Benefits 
determines that they are related to ionizing radiation 
exposure while in service or if they are otherwise linked 
medically to ionizing radiation exposure while in service.  
The veteran may provide competent scientific or medical 
evidence that the disease claimed to be the result of 
radiation exposure is, in fact, a radiogenic disease.  38 
C.F.R. § 3.311(b)(4).

Section 3.311(a) calls for the development of a radiation 
dose assessment where it is established that a radiogenic 
disease first became manifest after service, where it was not 
manifest to a compensable degree within any applicable 
presumptive period specified in either 38 C.F.R. § 3.307 or § 
3.309, and where it is contended that the disease is a result 
of ionizing radiation in service.

Finally, even if the disease in question is not listed in 38 
C.F.R. § 3.309 or is not a radiogenic disease under § 3.311, 
the veteran is not foreclosed from proving direct service 
connection by establishing direct actual causation under 38 
U.S.C.A. § 1110 and 38 C.F.R. § 3.303.  See Combee v. Brown, 
34 F.3d 1039, 1043-44 (Fed. Cir. 1994); Stefl v. Nicholson, 
21 Vet. App. 120 (2007).  Under Combee, VA must not only 
determine whether a veteran had a disability recognized by VA 
as being etiologically related to exposure to ionizing 
radiation, but must also determine whether the disability was 
otherwise the result of active service.  In other words, the 
fact that the requirements of a presumptive regulation are 
not met does not in and of itself preclude a claimant from 
establishing service connection by way of proof of actual 
direct causation.  

The Veteran claims that he suffered radiation poisoning in 
service, as manifested by headaches, nausea, stomach 
problems, dental problems and hair loss.  In August 2005, the 
RO sent the Veteran a Radiation Risk Activity Sheet and asked 
him to provide information about his alleged exposure to 
radiation.  The Veteran never returned the sheet, nor did he 
identify a specific disability caused by radiation exposure.  
In his February 2007 VA Form 9, he stated that he had served 
as a storekeeper aboard the USS Dixie (AD-14) for over a 
year.  He also asserted that one of the store rooms had 
radiation tubes inside, most of which were radioactive.  

The Board notes that none of the symptoms claimed by the 
Veteran, headaches, nausea, stomach problems, dental problems 
and hair loss, are indicative of any of the diseases specific 
to radiation-exposed veterans, listed under § 3.309(d), or 
any of the radiogenic diseases, listed under § 3.311.  
Service connection is, therefore, precluded on a presumptive 
basis, and under the special framework set forth in § 3.311.  
As such, the Board will consider whether service connection 
may be established based on direct service connection under 
§ 3.303.  See Combee, supra.  

The Board finds that there is no competent medical evidence 
demonstrating the existence of a current disability.  The 
Veteran has failed to identify or submit any evidence showing 
that he has been diagnosed with a disease that is associated 
with his claimed symptoms of headaches, nausea, stomach 
problems, dental problems and hair loss.  The private 
treatment records from the Physicians Clinic of Minnesota and 
MeritCare Clinic Bemidji are silent concerning complaints, 
treatment or a diagnosis of any of the claimed symptoms.  As 
previously noted, a service connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 3 Vet. App. 141, 144 (1992).  Given that there is 
no competent medical evidence establishing that the Veteran 
has a current disability, the Board concludes that service 
connection in this instance is not warranted.  

As such, the Board finds that the preponderance of the 
evidence is against the Veteran's claim of service connection 
for a disability manifested by headaches, nausea, a stomach 
condition, a dental condition and hair loss.  Consequently, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 
at 55.

c. Respiratory disease

The Veteran contends that he has respiratory problems as a 
result of inservice exposure to asbestos.  For the reasons 
set forth below, the Board concludes that service connection 
is not warranted.

As to asbestos-related diseases, the Board notes there are no 
laws or regulations specifically dealing with asbestos and 
service connection.  However, the VA Adjudication Procedure 
Manual, M21-1 (M21-1), and opinions of the United States 
Court of Appeals for Veterans Claims (Court) and General 
Counsel provide guidance in adjudicating these claims.

In McGinty v. Brown, the Court observed that there has been 
no specific statutory guidance with regard to claims for 
service connection for asbestosis and other asbestos-related 
diseases, nor has the Secretary promulgated any regulations.  
McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  However, VA 
has issued a circular on asbestos-related diseases, entitled 
Department of Veterans Benefits, Veteran's Administration, 
DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 
1988) (DVB Circular), that provides some guidelines for 
considering compensation claims based on exposure to 
asbestos.  Id.  The DVB circular was subsumed verbatim as § 
7.21 of Adjudication Procedure Manual, M21-1, Part VI.  (This 
has now been reclassified in a revision to the Manual at M21- 
1MR, Part IV, Subpart ii, Chapter 2, Section C.)  See also 
VAOPGCPREC 4-00 (Apr. 13, 2000).

The applicable section of Adjudication Procedure Manual M21-1 
notes that inhalation of asbestos fibers can produce fibrosis 
and tumors.  The most common disease is interstitial 
pulmonary fibrosis (asbestosis).  Asbestos fibers may also 
produce pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of pleura and peritoneum, lung cancer, and 
cancers of the gastrointestinal tract.  Cancers of the larynx 
and pharynx as well as the urogenital system (except the 
prostate) are also associated with asbestos exposure.  See 
Adjudication Procedure Manual, M21-1, Part VI, 7.21(a)(1).  
Some of the major occupations involving exposure to asbestos 
include mining, milling, work in shipyards, insulation work, 
demolition of old buildings, carpentry and construction, 
manufacture and servicing of friction products such as clutch 
facings and brake linings, manufacture and installation of 
roofing and flooring materials, asbestos cement sheet and 
pipe products, military equipment, etc.  Exposure to any 
simple type of asbestos is unusual except in mines and mills 
where the raw materials are produced.  See id. at 7.21(b)(1).  
The latent period for asbestos-related diseases varies from 
10 to 45 or more years between first exposure and development 
of disease.  Also of significance is that the exposure to 
asbestos may be brief (as little as a month or two) or 
indirect (bystander disease). See id. at 7.21(b)(2).

"Asbestosis is pneumoconiosis due to asbestos particles; 
pneumoconiosis is a disease of the lungs caused by the 
habitual inhalation of irritant mineral or metallic 
particles."  McGinty, 4 Vet. App. at 429.  The clinical 
diagnosis of asbestosis requires a history of exposure and 
radiographic evidence of parenchymal lung disease.  Symptoms 
and signs may include dyspnea on exertion and end-respiratory 
rales over the lower lobes.  Clubbing of the fingers occurs 
at late stages of the disease.  Pulmonary function impairment 
and cor pulmonale can be demonstrated by instrumental 
methods.  Compensatory emphysema may also be evident.  See 
Adjudication Procedure Manual, M21-1, Part VI, 7.21(c).

Neither the Manual M21-1 nor the DVB Circular creates a 
presumption of exposure to asbestos solely from a particular 
occupation.  Rather, they are guidelines which serve to 
inform and educate adjudicators as to the high exposure of 
asbestos and the prevalence of disease found in particular 
occupations, and they direct that the raters develop the 
record; ascertain whether there is evidence of exposure 
before, during, or after service; and determine whether the 
disease is related to the putative exposure.  See Dyment v. 
West, 13 Vet. App. 141, 146 (1999); see also Nolen v. West, 
12 Vet. App. 347 (1999); VAOPGCPREC 4-2000.

In this case, there is no evidence to indicate that the 
Veteran has been diagnosed with asbestos or any other 
asbestos-related disease.  Although the Veteran claims 
service connection for respiratory problems, he has failed to 
identify or submit any medical evidence showing that he 
currently has a respiratory disease.  See Brammer, supra; 
Rabideau, supra.  

As the evidence of record fails to show a current asbestos-
related and/or respiratory disease, the Board concludes that 
service connection is not warranted.  Although the Veteran is 
entitled to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim.  38 U.S.C.A. § 5107(b); 
Gilbert, 1 Vet. App. at 55.

III. Petition to Reopen

The Veteran contends that he has a psychiatric disorder to 
include stress, anxiety and depression as a result of active 
service.  The original claim of service connection for 
personality trait disorder, claimed as a nervous condition, 
was denied in a September 1972 rating decision, and the 
Veteran did not appeal.  This decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 3.104 (2008).  

Under 38 U.S.C.A. § 5108, VA may reopen a previously and 
finally disallowed claim when "new and material" evidence is 
presented or secured with respect to that claim.  38 U.S.C.A. 
§ 5108; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  "New evidence" means 
evidence not previously submitted to agency decision makers, 
and "material evidence" means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  38 C.F.R. § 3.156(a).  The new and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed, unless it is inherently false or untrue 
or, if it is in the nature of a statement or other assertion, 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Lay 
assertions of medical causation or diagnosis do not 
constitute credible evidence, as lay persons are not 
competent to offer medical opinions.  Tirpak v. Derwinski, 2 
Vet. App. 609, 610-11 (1992); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  

The Veteran's claim of service connection for a nervous 
condition was previously denied because the medical evidence 
showed that the Veteran had a personality trait disorder, 
which was noted as being a developmental condition and not 
related to active military service.  In order for the claim 
to be reopened, the Veteran must have submitted evidence 
demonstrating that he has a psychiatric disorder which is 
subject to service connection. 

Since the September 1972 rating decision, the RO has received 
a November 2005 clinic visit report from the Physicians 
Clinic of Minnesota, which reflects a diagnosis of 
depression.  This medical evidence is neither cumulative nor 
redundant of the evidence of record at the time of the prior 
final denial of the claim.  The Board also notes that such 
evidence, if credible, relates to an unestablished fact 
necessary to substantiate the claim, specifically, that the 
Veteran has a current psychiatric disorder.  In this regard, 
evidence is weighed and credibility assessed after a claim is 
reopened.  See Justus v. Principi, 3 Vet. App. 510 (1993).  
When considered together with the evidence previously of 
record, the new evidence raises a reasonable possibility of 
substantiating the claim.  Accordingly, the claim is reopened 
with the submission of new and material evidence, and the 
Board will proceed to review the claim in light of all the 
evidence, new and old.  38 C.F.R. § 3.156.


ORDER

Entitlement to service connection for a low back disability 
is denied.

Entitlement to service connection for a neck disability is 
denied.

Entitlement to service connection for headaches, nausea, a 
stomach condition, dental problems and hair loss, claimed as 
due to exposure to radiation, is denied.

Entitlement to service connection for a respiratory disease, 
claimed as due to exposure to asbestos, is denied.

New and material evidence to reopen the claim of service 
connection for a psychiatric disorder has been received; to 
that extent only, the appeal is granted.


REMAND

Because the claim of service connection for a psychiatric 
disorder has been reopened with the submission of new and 
material evidence, additional assistance in developing 
evidence pertinent to the Veteran's claim must be provided.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).  

In his February 2007 VA Form 9, the Veteran stated for the 
first time that he had been receiving treatment from the 
Upper Mississippi Mental Health Center in Bemidji, Minnesota 
from the 1970s to the present time.  As records of such 
treatment are not associated with the claims file, the Board 
finds it necessary to remand this issue to obtain the 
treatment records.  

Following the aforementioned evidentiary development, the 
Veteran should be scheduled for a VA psychiatric examination 
to assess the current nature and etiology of any current 
psychiatric disability.  See McLendon v. Nicholson, 20 Vet. 
App. 79, 81 (2006); 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. 
§ 3.159(c)(4)(i).  Specifically, it should be determined 
whether any current psychiatric disability is etiologically 
related to his military service, to include whether he 
incurred a psychiatric disability superimposed on a 
personality disorder during service.  See 38 C.F.R. §§ 4.9; 
4.125(a), 4.127; VAOPGCPREC 82- 90; Carpenter v. Brown, 8 
Vet. App, 240, 245 (1995); Beno v. Principi, 3 Vet. App. 439, 
441 (1992) (Service connection is not available for a 
personality disorder in service without competent medical 
evidence of a superimposed psychiatric disorder.).  

During the pendency of the appeal, the notice requirements 
under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 
3.159(b) (2008) were interpreted to apply to all aspects of 
claims, to include the assignment of disability rating and 
effective date elements.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  As the record does not reflect that the 
Veteran was provided notice in accordance with Dingess, on 
remand, the Agency of Original Jurisdiction (AOJ) should take 
the opportunity to correct this defect in the VCAA notice 
previously provided to the Veteran.  

Accordingly, the case is REMANDED for the following action:

1. The Agency of Original Jurisdiction 
(AOJ) should send the Veteran a 
corrective VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) concerning the assignment of 
disability ratings and effective dates.  

2. The AOJ should send the Veteran a 
letter requesting that he provide 
sufficient information, and if necessary, 
authorization to enable the AOJ to obtain 
any additional pertinent evidence not 
currently of record, to specifically 
include the treatment records from Upper 
Mississippi Mental Health Center in 
Bemidji, Minnesota.  The AOJ should also 
invite the Veteran to submit any 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  
Associate any records received, including 
negative responses, with the claims file.

3. The AOJ should then schedule the 
Veteran for a VA psychiatric examination.  
The examiner should: (a) list all current 
psychiatric diagnoses manifested by the 
Veteran, specifying whether any diagnosis 
represents an acquired psychiatric 
disorder, as opposed to a personality 
disorder; (b) for each such acquired 
psychiatric diagnosis (as opposed to a 
personality disorder), render an opinion 
as to whether any currently diagnosed 
disorder is at least as likely as not 
(i.e., to at least a 50:50 degree of 
probability) related to the Veteran's 
military service, or whether such a 
relationship is unlikely (i.e., less than 
a 50:50 probability); and (c) for each 
diagnosed personality disorder, render an 
opinion as to whether it is at least as 
likely as not that a psychiatric disorder 
was superimposed on the personality 
disorder.  See 38 C.F.R. §§ 4.9, 4.127; 
VAOPGCPREC 82- 90.  The examiner should 
describe all findings in detail and 
explain the rationale for any conclusions 
reached.  

4. Thereafter, the AOJ should 
readjudicate the claim on the merits.  
All new evidence received since the 
issuance of the July 2006 statement of 
the case (SOC) should be considered.  If 
the benefit sought on appeal is not 
granted, the Veteran and his 
representative should be furnished an 
SSOC and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


